Citation Nr: 1721558	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-25 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for an ulcer disease.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.    

This case was previously before the Board of Veterans' Appeals (Board) in February 2015, when it was remanded for further development.  Following the requested development, the VA Appeals Management Center confirmed and continued the denial of service connection for a low back disorder and ulcer disease.  Thereafter, the case was returned to the Board for further appellate action.

In October 2014, the Veteran testified before the undersigned at a travel board hearing.  


FINDINGS OF FACT

1.  A low back disorder, currently diagnosed as spinal stenosis, degenerative joint disease, and spondylolisthesis, was first manifested several years after the Veteran's separation from active duty, and the preponderance of the evidence is against finding that it is in any way related to service.  

2.  Ulcer disease was first manifested several years after service, and the preponderance of the evidence is against finding that ulcer disease is in any way related to service.  


CONCLUSIONS OF LAW

1.  A low back disorder is not the result of disease or injury incurred in or aggravated by service, and degenerative joint disease of the lumbar spine may not be presumed to have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309 (2016).  

2.  Ulcer disease is not the result of disease or injury incurred in or aggravated by service, and peptic ulcer disease may not be presumed to have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5103, 5103A; 38 C.F.R. § 3.159, 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During his October 2014 hearing before the undersigned the Veteran testified that he injured his back in service while playing football and that he spent three weeks in bed as a result.  He also contends that his back disorder is the result of accumulated damage sustained during inservice parachute jumps.  With respect to ulcer disease, the claimant reported first being issued medication for ulcers in service.  Therefore, he maintains that service connection is warranted for his low back disability and for ulcer disease.  After considering these claims in light of the record and the applicable law, however, the Board finds that the preponderance of the evidence is against the claims.  Accordingly, the appeal will be denied.  

The Veteran is competent to report his symptoms and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing any current low back disability or ulcer disease.  The question of an etiologic relationship between his medical disabilities and service or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Not only is a chronic, identifiable low back disability or ulcer disease uncorroborated by the evidence in the service treatment records; it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303. 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

For certain disabilities, such as arthritis (degenerative joint disease) and peptic ulcers, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of a veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Prior to the consideration of the merits of a claim, the VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  After reviewing the record, the Board finds that the VA has met that duty.  

In March 2010, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims; and, therefore, the Board will proceed to the merits of the appeal.  

The Veteran's service medical records, including the reports of his May 1965 service entrance examination and the report of his April 1967 service separation examination, are negative for any complaints or clinical findings of a low back disorder or of ulcer disease or for evidence that he was issued ulcer medication.  Had the Veteran been experiencing either of those disorders, it is reasonable to expect that he would have sought treatment.  Indeed, the record shows that he sought treatment in service for other disorders, such as a cold and sore throat, a sebaceous cyst, hemorrhoids, a strained wrist, and a left thumb and hand injury sustained while boxing.  That the service treatment records show that he did not seek treatment for a low back disorder or ulcer disease is probative evidence against those claims.  

The Veteran's service personnel records are also negative for any evidence that his  airborne duties were ever diminished or interrupted due to injury or disease during service.  

On his Army Reserve Status and Address Verification, USAAC Form 171, dated in September 1968, the Veteran reported that he was in poor health due to hemorrhoids.  He did not report a low back disorder or ulcer disease.  

During VA outpatient treatment in September 1969 the Veteran complained of back pain, however, examination was negative for any objective findings.  

During private medical treatment in August and September 1970, it was noted that in January 1970, the Veteran had been involved in an accident and had sustained a fracture in the area of D8-D9 (i.e. T8-9).  

During VA treatment in January 1971, the Veteran reportedly complained of bizarre gastrointestinal symptoms and back pain, however, an examination was entirely negative.  In August 1971, the Veteran complained of an 18 month history of low back pain.  It was noted that in January1970, he had complained of pain in the area of D8-D9.  Following a referral to the VA Orthopedic Service, the diagnosis was low back strain.  

In January 1972, the Veteran was admitted to Nash General Hospital, primarily for a flexion/extension injury of the neck.  He also complained of abdominal pain.  An upper gastrointestinal series suggested the presence of a chronic peptic ulcer.  

In March 1976, the Veteran fell down a subway tunnel at work and sustained a traumatic left acromioclavicular and a cervical injury.  During treatment in January 1977, a lumbar myelogram was normal.  During a psychiatric examination in July 1978, the Veteran reported that until the March 1976 injury, he had been in excellent health.  

In January 1996, X-rays taken by the VA revealed degenerative changes in the Veteran's lumbosacral spine.  

In September 2003, a VA physician who evaluated the Veteran stated that it was possible that his low back degenerative joint disease was the result of parachute jumping in service.  This opinion, however, was couched in terms of possibility rather than probability and was based on a history reported by the Veteran rather than a review of the record.  A statement that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30 (1993).  Moreover, a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  The probative weight of that opinion is further reduced, because the VA physician failed to explain the basis for his opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

In November 2003, R. L. J. reported that for the previous 23 years, the Veteran had reported that his back bothered him.  That would date the Veteran's complaints of back pain to 1979, many years after his separation from service.  

In February 2013, E. L. G., a former fellow serviceman, reported that the Veteran had injured his back playing football in service and was placed on bedrest for approximately three weeks.  Even, however, if the Veteran did injure his back in service either while playing football or as a result of parachute jumps, the question is whether those reported injuries resulted in a chronic identifiable back disability. 

In August 2015, the Veteran was examined by the VA to determine the nature and etiology of any diagnosed low back disorder or ulcer disease.  Following the examination and review of the record the diagnoses were stenosis, degenerative joint disease, and spondylolisthesis; a scar from spinal stenosis surgery in 2002; and a scar from the Veteran's 1976 cervical spine discectomy and fusion following a cervical spine injury.  Ulcer disease was also diagnosed.  

The examiner opined that it was less likely than not that the Veteran's low back disorder or ulcer disease was related to any incident in service.  The examiner acknowledged the statement from E. L. G. but found the Veteran's service medical records negative for a back injury or any back disability.  Indeed, the examiner found that the record showed that the Veteran's low back disability was not manifested until years after service.  With respect to ulcer disease, the examiner noted that the service treatment records were also negative for evidence of ulcer disease, and that ulcer disease was first manifested in 1972, several years after separation from active duty.  

Because the opinion of the VA examiner was based on an in-person examinations of the Veteran and a review of his file, and because the VA examiner stated the basis for his opinions and couched them in terms of probability rather than mere possibility, the Board finds greater probative value in the opinions of the 2015 VA physician as opposed to, e.g., that rendered by the VA physician in 2003.   

In sum, the preponderance of the most probative evidence is against finding complaints, or clinical findings of a chronic, identifiable back disability or chronic, identifiable ulcer disease in service or for several years thereafter.  Although the Veteran now has ulcer disease, as well as a lumbar disorder the preponderance of the competent evidence is against a finding that they are in any way related to service.  As such, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a low back disability or ulcer disease is not warranted, and the appeal is denied.  

In arriving at these decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). 


ORDER

Entitlement to service connection for a low back disorder is denied.  

Entitlement to service connection for ulcer disease is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


